Citation Nr: 0806901	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased rating in excess of 40 
percent for varicose veins on the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1982 and from April 1990 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Hartford, Connecticut.  The issue before the Board 
today was remanded in September 2007 for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.

The veteran submitted a written statement in June 2007 
requesting an increased rating based on hospitalization for 
surgical treatment of his service-connected varicose veins.  
A development letter was sent to the veteran with respect to 
this issue in September 2007.  As there is no indication in 
the claims folder that this issue has yet been adjudicated, 
it is REFERRED to the RO for continuing consideration.


FINDING OF FACT

The veteran's varicose veins on the left lower extremity are 
manifested by edema, stasis pigmentation, and pain with 
prolonged sitting and standing, but not by subcutaneous 
induration, persistent ulceration, or massive board-like 
edema.


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 40 
percent for varicose veins on the left lower extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

After careful review of the claims folder, the Board finds 
that November 2002 and July 2004 letters partially satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
veteran what information and evidence was needed to 
substantiate his claim for a higher initial disability 
rating.  These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertains to the claim.  He was also 
specifically told that it was his responsibility to support 
his claim with appropriate evidence.  Finally the November 
2002 and July 2004letters advised him what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice concerning a 
service connection claim must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present case, the RO granted service connection for 
varicose veins; the veteran filed a notice of disagreement as 
to the initial rating assigned.  Thus, the notice 
requirements of Dingess are applicable to the veteran's 
higher initial rating claim.  

A review of the record reflects that the veteran was not sent 
a letter explaining the elements of a disability rating or an 
effective date in accordance with Dingess.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

In the present case, the Board acknowledges that the veteran 
was not provided Dingess notice in a VCAA notice letter.  
However, a May 2007 supplemental statement of the case 
contains all of the necessary information regarding the 
establishment of a disability rating and an effective date.  
As such, the Board finds that notice was served to the 
veteran, although not in the ideal format.  Nevertheless, 
there is no indication from the veteran that he did not 
receive notice in accordance with Dingess, and it is 
difficult to see how a remand to provide information 
duplicative of that found in the May 2007 supplemental 
statement of the case would benefit the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
Finally, the Board concludes that since the veteran was 
provided with the required information in the May 2007 
supplemental statement of the case, the essential fairness of 
the adjudication was not affected, especially since the 
veteran was given an opportunity to submit additional 
evidence and a readjudication took place in September 2007.  

The Board observes that the November 2002 letter was sent to 
the veteran prior to the March 2003 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The remaining notice elements, particularly notice regarding 
the Dingess elements, was sent to the veteran after the 
initial adjudication.  However, to the extent that the notice 
was not given prior to the initial adjudication of the claim 
in accordance with Pelegrini II, the Board finds that any 
timing defect was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  As noted above, the notice provided 
to the veteran in May 2007 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a September 2007 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  In Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating and an effective date 
has been made, § 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient notice has been provided for an increased 
compensation claim as discussed in Vazquez-Flores is not 
necessary.

In sum, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) 
(2007).  The veteran's service medical records are associated 
with the claims folder, as well as relevant VA treatment 
records and private treatment records and reports from Drs. 
Laporte and Deren.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the veteran was 
afforded VA examinations in January 2003, March 2004, and 
March 2007 in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

As an initial matter, the Board observes that additional VA 
treatment records were associated with the veteran's claims 
folder after the issuance of the September 2007 supplemental 
statement of the case.  Applicable VA regulations require 
that pertinent evidence must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2007).  In the present case, the appellant, 
by his representative, submitted a statement in June 2007 
requesting that VA obtain all VA treatment records associated 
with the veteran's July 2007 varicose vein surgery and 
"forward to BVA as his claim for an increase is still 
pending."  The Board finds that the veteran's request to 
forward his VA records to the Board sufficiently demonstrates 
an intent to waive review by the agency of original 
jurisdiction.  Thus, a remand for the issuance of a new 
supplemental statement of the case is unnecessary. 

Service connection was granted for varicose veins on the left 
lower extremity in a March 2003 rating decision, and the RO 
assigned an initial compensable disability rating of 40 
percent, effective November 5, 2002, the date on which the 
original service connection claim was received.  The veteran 
contends that he is entitled to a higher initial evaluation 
for his varicose veins.  More specifically, the veteran 
claims that the current evaluation assigned for his disorder 
does not accurately reflect the severity of the 
symptomatology associated with that disability.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, No. 
05-2424, (U.S. Vet. App. Nov. 19, 2007).  For reasons 
discussed in more detail below, the Board finds that there is 
no competent evidence that the veteran's service-connected 
varicose veins have increased in severity during this appeal 
sufficient to warrant a higher evaluation; therefore, a 
staged rating is unnecessary.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  The basis of disability evaluation is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2007).

The veteran is currently assigned a 40 percent rating for 
varicose veins on the left lower extremity pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).  Under that 
Diagnostic Code, a 40 percent rating is warranted for 
varicose veins with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.

A 60 percent rating is warranted for varicose veins with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  A 
100 percent rating is warranted for varicose veins with 
massive board-like edema with constant pain at rest.  Id.

The Board concludes that the evidence of record is 
characteristic of a 40 percent rating as contemplated by 
Diagnostic Code 7120.  As will be discussed in greater detail 
below, there is no competent evidence that the veteran's 
symptomatology warrants a higher rating at any time during 
this appeal.

The medical evidence of record indicates that the veteran's 
varicose veins are manifested by edema and stasis 
pigmentation, consistent with both 40 percent and 60 percent 
ratings.  However, there is no evidence that the veteran has 
persistent ulceration, a symptom more consistent with a 60 
percent disability rating.  The veteran's representative 
asserts in the September 2006 informal hearing presentation 
that the March 2004 VA examination was inadequate for rating 
purposes because the examiner made no explicit negative 
findings regarding whether the veteran's varicose veins were 
manifested by persistent ulceration.  The Board notes that 
the March 2004 VA examination report includes a history and 
examination of the veteran which indicates a complete and 
thorough examination.  The examiner noted a number of 
symptoms; therefore, it is reasonable to conclude that if the 
veteran had persistent ulceration the examiner would have 
made mention of it in his examination report.  Furthermore, 
the Board notes that despite the representative's assertions 
that the veteran's July 2007 operative report and other 
medical records show persistent ulceration consistent with a 
60 percent disability rating, the Board has carefully 
reviewed all the evidence of record and there is no evidence 
of any ulceration in the veteran's multiple VA examination 
reports and private treatment records from Drs. Laporte and 
Deren.

The veteran has reported constant sharp and shooting pain 
which increases with walking and prolonged sitting and 
standing.  The Board acknowledges that this is characteristic 
of a symptom more consistent with a 100 percent rating.  
However, despite such subjective findings, there is no 
evidence that the veteran has massive board-like edema, 
another symptom necessary for a 100 percent disability 
rating.  Rather, the competent medical evidence of record 
supports a finding of no more than mild edema.  See, e.g., 
January 2003 VA Examination Report (noting trace edema).  See 
also VA Surgical History and Physical Note dated June 15, 
2007 (mild edema); March 2007 VA Examination Report (no 
edema); Peripheral Vascular Outpatient Progress Note dated 
December 22, 2006 (no edema).  

The Board acknowledges that a December 2003 letter from Dr. 
Laporte indicates that the veteran has persistent brawny 
edema based on his evaluation of the veteran in September and 
October 2003.  However, a review of the veteran's private 
medical records from Dr. Laporte fails to support such 
statement.  In this regard, the referenced September 2003 
treatment note makes no mention of any edema or swelling, and 
the October 2003 treatment note indicates the veteran has 1+ 
edema (barely detectable).  Furthermore, a December 2002 
treatment record from Dr. Laporte also fails to mention any 
edema associated with the veteran's varicose veins.  The 
Board finds the contemporaneous records of the January 2003 
VA examiner and Dr. Laporte's September and October 2003 
treatment notes more probative than Dr. Laporte's December 
2003 statement.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Thus, the 
medical evidence of record does not demonstrate massive 
board-like edema as contemplated by a 100 percent disability 
rating.

The issue of referral for extraschedular consideration was 
raised by the evidence of record prior to the Board's 
September 2007 remand.  As such, the Board, by its remand, 
directed the agency of original jurisdiction to consider 
whether referral under the provisions of 38 C.F.R. § 3.321(b) 
(2007) was necessary.  In April 2007 the veteran's appeal was 
referred to the Director of the Compensation and Pension 
Service; however, the Director found that no extraschedular 
rating was warranted.  See May 8, 2007, Letter from the 
Director of the Compensation and Pension Service.

In sum, the Board concludes that the competent evidence of 
record demonstrates that the veteran's service-connected 
varicose veins of the left lower extremity are manifested by 
edema, stasis pigmentation, and pain with prolonged sitting 
and standing, but not by subcutaneous induration, persistent 
ulceration, or massive board-like edema.  Such disability 
picture is most consistent with the veteran's current 40 
percent disability rating.  The Board considered the 
provisions of 38 U.S.C.A. § 5107(b) in making its 
determination; however, there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Should the veteran's varicose vein disability increase in the 
future, he may always advance a claim for an increased 
rating.
	

ORDER

Entitlement to an initial increased rating in excess of 40 
percent for varicose veins on the left lower extremity is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


